DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Fowler (Reg. No.43615) on 01/07/2022.
	The application has been amended as follows: 
	Cancel Claim 7.

Response to Arguments
Applicant’s arguments, see pages 10 and 11, filed 12/17/2021, with respect to rejection of  have been fully considered and are persuasive.  The rejections of claims 1-6, and 10-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 10-20 are allowed.
	The following is an examiner' s statement of reasons for allowance:
Lee (US 20160114213) to in view of Mikos et al. (Regression analysis of gait parameters and mobility measures in a healthy cohort for subject-specific normative values, June 18 2018, PLoS ONE 13(6): e0199215.), hereinafter "Mikos", is still considered by the Examiner to be the closest prior art of record.
Lee and Mikos, as best understood by the Examiner, taken alone or in combination do not teach or fairly suggest wherein the at least one gait metric model includes a pace term multiplied by a corresponding one of the regression coefficients and a pace squared term multiplied by a corresponding one of the regression coefficients such that the at least one gait metric model is expressed as: 
                
                    t
                    h
                    e
                     
                    g
                    a
                    i
                    t
                     
                    m
                    e
                    t
                    r
                    i
                    c
                    =
                    A
                    *
                    
                        
                            h
                            e
                            i
                            g
                            h
                            t
                        
                    
                    +
                    B
                    *
                    
                        
                            w
                            e
                            i
                            g
                            h
                            t
                        
                    
                    +
                    C
                    *
                    
                        
                            s
                            e
                            x
                        
                    
                    +
                    D
                    *
                    
                        
                            a
                            g
                            e
                        
                    
                    +
                    E
                    *
                    
                        
                            p
                            a
                            c
                            e
                        
                    
                    +
                    F
                    *
                    
                        
                            
                                
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            2
                        
                    
                    +
                    G
                
            ,
where A, B, C, D, E, and F are the regression coefficients and G is the regression constant, taken in combination with the other limitations of claim 1.

Independent Claims 10 and 13 are analogous to claim 1 and are therefore allowed for similar reasoning.
Dependent claims 2-6 are allowed by virtue of their dependence on claim 1. Claims 11 and 12 are allowed due to their dependence on claim 10, and claims 14-20 are allowed due to their dependence on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	01/03/2022

/DANIEL R MILLER/               Primary Examiner, Art Unit 2863